TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00757-CV



                         Donald Knepp and Andrea Knepp, Appellants

                                                 v.

                               KRAK Investments, LLC, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 13-0777-C, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 We dismiss this appeal as moot. On November 13, 2013, the trial court rendered

judgment in the underlying cause. On November 14, 2013, appellants filed their notice of appeal.

On February 6, 2014, appellants filed a motion to dismiss the appeal and asserted that the appeal is

moot because the trial court granted both appellants and appellee a new trial by an agreed order

signed on December 6, 2013. We grant appellants’ motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: February 14, 2014